EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Pacilio on 20 May 2021.
The application has been amended as follows: 
In claim 1, lines 9 to the end of the claim are replaced by the following text:

--an interior contact finger disposed between the first and second frames and extending toward the central longitudinal plane, wherein the interior contact finger is configured to extend into the first opening; and a contact member that is configured to abut into a second location upon the outer surface of the first component,
wherein each of the first and second frames further comprises lateral legs that outwardly and upwardly flare from the transition beam, wherein each of the exterior contact finger, the interior contact finger, and the contact member are between the lateral legs.--

Claim 7 is deleted.

Claim 10 is amended to depend from claim 1, where in line 1, “7” has been changed to -- 1 -- .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-6 and 8-20, the prior art of record fails to disclose a fastening clip that is configured to securely connect a first component to a second component wherein an exterior contact finger extends away from a central longitudinal plane of the fastening clip and 
Regarding claims 11-15, the prior art of record fails to disclose a fastening clip that is configured to securely connect a first component to a second component wherein
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677